      Case 1:20-cr-00229-JMF Document 44 Filed 11/10/20 Page 1 of 1




November 10, 2020

VIA ECF
The Honorable Jesse Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Trevor McKoy, 20 CR 229 (JF)

Dear Judge Furman:

With the consent of the government, I write to ask that the start time of the
suppression hearing, scheduled for Thursday November 12, 2020, be moved up
from 9:30 a.m. to 10 a.m.

Thank you.

Respectfully submitted,

             /s/
Julia Gatto
Assistant Federal Defender
Tel: (212) 417-8750


cc:   AUSA Thomas Burnett (via ECF)


  Application GRANTED. The Government shall update the Marshals about the change in
  time. The Clerk of Court is directed to terminate. Doc. #43. SO ORDERED.




                             November 10, 2020
